Citation Nr: 9922819	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  92-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado




THE ISSUE

1.  Entitlement to an increased rating for the service-
connected chondromalacia of the right knee, currently rated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected chondromalacia of the left knee, currently rated as 
10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967, from December 1967 to July 1970 and from 
February 1974 to November 1976.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 rating decision of the RO 
in Chicago, Illinois.  The records were subsequently 
transferred to the Regional Office in Denver, Colorado.  

The Board remanded the case in April 1994.  

The RO, in a decision in February 1999, granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent rating.  The veteran filed a notice of 
disagreement requesting an increased rating in April 1999.  
However, as this matter has not been developed for appellate 
review, it is referred to the RO for appropriate action.  




FINDING OF FACT

The veteran's service-connected chondromalacia patella is not 
shown to be productive of more than slight functional 
limitation involving either knee; neither lateral instability 
nor recurrent subluxation is demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of rating in excess of 10 
percent for the veteran's service-connected right 
chondromalacia patella are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 and Supp. 1998); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5014, 5257, 5260, 5261 
(1998).  

2.  The criteria for the assignment of rating in excess of 10 
percent for the veteran's service-connected left 
chondromalacia patella are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104; 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5014, 5257, 5260, 5261.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1990, the veteran applied for an increased 
evaluation for his service-connected right and left 
chondromalacia patella, each rated zero percent disabling.  

A VA examination was conducted in February 1990.  The 
examination report showed that the veteran walked with normal 
gait and posture and without limp.  He used no crutches, 
canes or other aids to ambulate.  He wore no braces of any 
kind.  On examination, the knees did not have an unusual 
appearance.  There was no evidence of visible deformity, 
swelling, redness or other physical changes.  The veteran was 
able to perform a deep knee bend, but declined to do toe-heel 
walk.  He also declined to hop up and down on one foot or the 
other and declined to run in place.  He got onto the 
examining table without any particular difficulty.  The knees 
were equal and were not considered to be abnormal.  There was 
a negative drawer and McMurray's signs.  Medial lateral and 
collateral ligaments appeared to be intact and stable.  There 
was some crepitus in the knees, but this was considered mild.  
There was no atrophy, loss of muscle tone or warmth in the 
knees.  The range of motion was not shown to be limited, and 
x-ray studies of the knees were without any abnormality.  The 
diagnosis was that of bilateral chondromalacia patellae with 
crepitus as the principle finding, symptomatic.  

The veteran was seen at a VA outpatient clinic in November 
1990, complaining of knee pain.  There were no reported 
changes in his bilateral knees, and veteran was given a 
neoprene sleeve.  The veteran again presented in July 1991, 
with complaints of bilateral knee pain.  An examination 
showed tender suprapatellar pouch and patellar tendons, 
without pain with compression.  Both knees had full range of 
motion without painful motion, with stable ligaments and no 
crepitus.  X-ray studies of the knees taken in August 1991, 
showed no abnormalities.  Veteran was next seen again in July 
1993, at which time he wanted to be considered for 
arthroscopic surgery.  An examination of the knees showed a 
full range of motion without painful motion and stable 
ligaments without crepitus.  X-ray studies of the knees taken 
in July 1993 were normal, excepting a high riding patella.  
In May 1994, the veteran was seen for bilateral knee pain.  
An examination showed no effusions or edema with a full range 
of motion bilaterally.  The diagnosis was that of bilateral 
degenerative joint disease.  

A VA examination was conducted in September 1994.  The 
veteran's right knee evidenced full range of motion of zero 
to 135 degrees.  There was no effusion present.  Mild 
patellofemoral pain was present with compression, but the 
patella tracked normally.  There was no joint line 
tenderness, and ligaments were stable.  Lachman's and 
anterior drawer signs were negative.  The left knee also 
evidenced a full range of motion, with no effusion.  There 
was patellofemoral compression tenderness, but with the 
patella tracking normally.  Also noted was retropatellar 
cartilage tenderness to palpation.  The joint line was 
nontender, and ligaments were stable with negative Lachman's 
and anterior drawer signs.  X-ray studies of both knees 
demonstrated no abnormalities.  

A report dated in May 1995 by I. Dean Bayne, M.D., is of 
record.  The veteran complained of bilateral knee pain with 
patellar tenderness and pain with squatting and weather 
changes.  On examination, flexion of the right knee was to 
121 degrees, and flexion of the left knee was to 115 degrees; 
normal range of motion was noted to be 135 degrees.  All knee 
orthopedic tests and signs were normal.  The physician stated 
that veteran continued to display marked motor strength 
deficits of both knees with knee flexion.  A decrease of 
extension strength in the left knee of 30 percent was noted.  
The diagnosis was that of bilateral chondromalacia.  

In a July 1995 decision, the RO assigned an increased rating 
of 10 percent, for each knee, effective in January 1990.  

An outpatient treatment report dated in September 1995, noted 
that the veteran had complaints of stiff knees.  An 
examination noted a full range of motion with no effusion or 
crepitance.  

A VA examination was conducted in December 1995.  The veteran 
complained that his right knee hurt on a daily basis.  He 
must hold onto the rail when climbing one flight of stairs.  
Walking more than one-half mile bothered his knees.  He could 
squat or kneel for less than five minutes without having 
difficulty getting up.  He stated that he had given up 
basketball, volleyball and running.  He reported that his 
knee would lock and a pop was required to get them to move 
again.  He also stated that his knees gave way occasionally.  
He denied any swelling.  The examination revealed tenderness 
around the patella.  The veteran forcibly flexed the right 
knee such that it popped at the end of motion.  Mild 
bilateral crepitus was noted.  The range of motion was noted 
to have been somewhat increased at zero to 147 degrees.  His 
knees were stable to the McMurray's and drawer signs.  There 
was no evidence of swelling.  The veteran was able to squat 
fully for over a minute.  He was able to stand up with 
minimal leaning on the examination table.  His gait was 
normal.  X-ray studies were normal.  The diagnosis was that 
of bilateral patellofemoral syndrome with discomfort and 
limitation of function as described.  

A VA examination was conducted in August 1997.  The veteran 
stated that he felt a tightening in the kneecap with 
discomfort when the weather changes. This was also notable 
when he knelt or bent it.  He noted that this year the 
symptoms have been especially bad and occurring almost every 
day.  He denied swelling in the knee.  He stated that the 
knees were stiff and hard to bend.  They might buckle on rare 
occasions.  The right-sided and left-sided symptomatology was 
reported to have been identical.  He denied nocturnal 
wakening from discomfort.  He reported that his symptoms were 
aggravated by walking around on his security jobs after 
covering approximately one mile of distance.  Also, he 
reported provocation of symptoms after climbing one flight of 
stairs or sitting more than two hours at a time.  He reported 
that flares in the symptoms occurred mainly with changes in 
the weather.  He could not really estimate a frequency for 
the flares.  The veteran stated that, when flares occurred, 
his knees would feel tighter and have worsening discomfort.  
There was no particular loss of motion, instability, 
incoordination or weakness.  

The VA examiner noted that the right knee measured 36 cm in 
circumference compared to 36.5 on the left.  The right calf 
measured 35 cm compared to 36 on the left. The bilateral 
thighs measured 45 cm each.  The range of motion was zero to 
140 degrees.  There was a negative anterior drawer sign and 
negative Lachman's and McMurray's signs.  He had stable 
medial and lateral collateral ligaments with no specific 
evidence for chondromalacia of the patella.  There was no 
specific crepitance on range of motion testing.  The veteran 
was asked to complete ten deep knee bends.  At the conclusion 
of seven deep knee bends, the veteran reported that his pain 
symptomatology was beginning to worsen.  He also noted having 
pain in the left thigh.  He did not mention any particular 
pain related to his knee joints.  He was able to complete ten 
deep knee bends with minimal encouragement.  At the 
conclusion of this provocative testing, the knee examinations 
were repeated and remained unchanged.  X-ray studies of the 
knees were normal.  

The VA examiner noted a diagnosis of bilateral chondromalacia 
of the knees, with residuals and sequelae of discomfort as 
described, specifically showing no evidence for decreased 
range of motion, weakness, fatigability or incoordination 
after use of the knees.  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claims for an 
increased ratings is well grounded.  This finding is based on 
the veteran's evidentiary assertion that his service-
connected disabilities have increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  See 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Murphy, supra.  

The history of the veteran's knee disorders has been 
reviewed, but the more recent evidence is the most relevant 
to his claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Service connection is currently in effect for chondromalacia 
patella of the right and left knee, each rated at 10 percent.  
The veteran's service-connected knee disability is rated 
under the provisions of Diagnostic Code 5014 based on 
limitation of motion.  See Diagnostic Code 5260, 5261.  
However, the recent VA examinations showed an essentially 
normal range of motion for each knee.  Therefore, an 
increased rating based on demonstrated limitation of motion 
is not warranted.  

The Board notes the contentions of the veteran that he 
experiences extreme knee pain; however, there is no objective 
evidence of more than mild functional limitation involving 
either knee due to pain on use or during flare-ups to the 
extent required for an increased rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In fact, the 
examiner who performed the latest VA examination specifically 
tested the veteran's knee after the performance of ten deep 
knee bends and found no evidence of decreased range of 
motion, weakness, fatigability, or incoordination.  

The evidence does not show any subluxation or lateral 
instability or any related impairment of the tibia or fibula 
to warrant an increased rating under Diagnostic Codes 5257.  

The medical evidence shows that, while the veteran complains 
of knee pain and limitation of motion, the objective clinical 
findings at the recent VA examinations show no instability, 
effusion or more than slight functional loss.  The weight of 
the evidence does not demonstrate more than slight overall 
knee impairment associated with his chondromalacia and 
supports no more than the already assigned 10 percent rating 
under Diagnostic Code 5014.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An increased rating for the service-connected chondromalacia 
of the right knee is denied.  

An increase rating for the service-connected chondromalacia 
of the left knee is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

